DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Reference to the parent application No. 16/514,330 is missing in “Reference to Related Applications” on the first paragraph of the specification.  This parent application needs to be included.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,962,693. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons set forth below: 

	Regarding claims 2 and 3, these claims are also met by Patent claims 5 and 6, respectively. 
	Regarding claim 4, the limitation of this claim along with its independent claim 1 are met by Patent claim 8 in which the reflective layer covers the whole article. 
	Regarding claim 5, although the Patent claim 1 does not explicitly disclose “a method of making a reflective article”, the process in the Patent claim 1 requires substantial steps that are able to make a reflective article prior to digitally recording it, e.g.,  applying to the article a reflective layer formed of a photo reflective polyurethane leather material that appears illuminated when a flash of a camera light is directed at it, the photo reflective polyurethane leather comprising a reflective layer coated with a polyurethane exterior layer, the reflective layer covering the article, wherein the polyurethane leather appears as a first color when not directly illuminated, and appears as a second, different color when the flash of the camera is directed at it; wherein the article is a sports ball or other sports equipment.  With respect to “obtaining an article”, this limitation is inherent in the Patent claim 1 as the article must be already obtained (i.e., a sports ball) prior to any processing steps as mentioned in the Patent 
	Regarding claims 6 and 7, these claims are also met by the Patent claims 5 and 6, respectively.
	Regarding claim 8, the limitation of this claim along with its independent claim 5 are met by Patent claim 8 in which the reflective layer covers the whole article.
	Regarding claims 9-11 all limitations of these claims are encompassed by the Patent claim 1. 
	Regarding claim 12, the limitation of this claim along with its independent claim 9 are met by Patent claim 8 in which the reflective layer covers the whole article.
	Regarding claim 13, the subject matter of this claim is also met by the Patent claim 1. 
	Regarding claim 14, this claim is met by Patent claim 2. 
	Regarding claim 15, the subject matter of this claim is also met by the Patent claim 1.
	Regarding claims 16-19, these claims are met by Patent claims 3-6, respectively.
	Regarding claim 20, the subject matter of this claim along with its independent claim 9 are met by Patent claim 7. 

Application Claims
Patent Claims (US 10,962,693)
1. A reflective article comprising: a body defining a shape of the article, the article having a reflective layer formed of a photo 
2. The reflective article of claim 1 wherein the article is a basketball.
3. The reflective article of claim 1 wherein the article is one of a basketball, a soccer ball, a football, and a volleyball.
4. The reflective article of claim 1 wherein the reflective polyurethane leather material layer completely covers the article.
5. A method of making a reflective article comprising the steps of: obtaining an article; 
6. The method of claim 5 wherein the article is a basketball.
7. The method of claim 5 wherein the article is one of a basketball, a soccer ball, a football, and a volleyball.
8. The method of claim 5 wherein the step of applying comprises applying the reflective 
9. A method for producing an image of an article that is reflective when recorded via a video recorder or a camera that uses flash photography, said method comprising: obtaining an article, the article having a reflective layer formed of a photo reflective polyurethane leather material that appears illuminated when a directed light is directed at it, the photo reflective polyurethane leather comprising a reflective layer coated with a polyurethane exterior layer, the reflective layer at least partially covering the article, wherein the polyurethane leather appears as a first color when not directly illuminated, and appears as a second, different color when the directed light is directed at it; and digitally recording a photograph or video of the article on a non-volatile storage medium.
10. The method of claim 9 wherein the article is a sports ball, backpack, or other sports equipment.
11. The method of claim 9 wherein the directed light is a flash of a camera.
12. The method of claim 9 wherein the article having the reflective polyurethane leather material layer completely covering the article.
13. The method of claim 9 wherein the step of digitally recording a photograph comprises the step of taking the photograph while the article has a light directed at it, the directed light causing the illuminating effect of the reflective layer.
14. The method of claim 9, wherein said layer of photo reflective material appears black without a direct light directed at it, and appears colorful or illuminated when a direct light is directed at it.
15. The method of claim 9 further comprising the step of displaying said digital recording on an electronic display.
16. The method as in claim 9, further comprising: transmitting said recorded image via a wide area network; and displaying said recorded image on a social media platform.
17. The method as in claim 9, further comprising selecting the article to be covered with said layer of photo reflective material.
18. The method as in claim 9, wherein the article is a basketball.
19. The method of claim 9 wherein the article is one of a basketball, a soccer ball, a football, and a volleyball.
20. The method of claim 9 wherein the article is a backpack.

1. A method for producing an image of an article that is reflective when recorded via a videotape recorder or a camera that uses 
2. The method as in claim 1, wherein said layer of photo reflective material appears black when viewed live or unrecorded digitally and appears colorful or illuminated when the flash of the camera is directed at it.
3. The method as in claim 1, further comprising: transmitting said recorded image via a wide area network; and displaying said recorded image on a social media platform.
4. The method as in claim 1, further comprising selecting the article to be covered with said layer of photo reflective material.
5. The method as in claim 1, wherein the selected article is a basketball.
6. The method of claim 1 wherein the ball is one of a basketball, a soccer ball, a football, and a volleyball.
7. A method for producing an image of an article that is reflective when recorded via a videotape recorder or a camera that uses flash photography, said method comprising: applying to the article a reflective layer 
8. A method for producing an image of an article that is reflective when recorded via a videotape recorder or a camera that uses flash photography, said method comprising: 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697